DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 9-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hsu (2016/0370828).
Regarding Claim 9: Hsu teaches a computing device, comprising: a flexible display (800) having a front surface (front portion shown in fig. 1) and a back surface (back portion shown in fi. 1), the flexible display including a bending portion (fig. 5); and a moveable display support (100, 200, 90) including a plurality of unit cells (30), a unit cell of the plurality of unit cells being linked to an adjacent unit cell (figs. 1-3), the unit cell and the adjacent unit cell being attached to the back surface of the display (figs. 1 and 5) at the bending portion of the flexible display (shown in fig. 5), the moveable display support formed by a plurality of unit cells (figs. 1-3).  
Regarding Claim 10: Hsu teaches the plurality of unit cells extends in rows and columns (figs. 1-3). 
Regarding Claim 11: Hsu teaches the rows and the columns are interconnected (figs. 1-3).
Regarding Claim 12: Hsu teaches a first row of unit cells of the plurality of unit cells (figs. 1-3) and a second row of unit cells of the plurality of unit cells (figs. 1-3) are interconnected (figs. 1-3).
Regarding Claim 13: Hsu teaches a first row of unit cells of the plurality of unit cells (figs. 1-3) and a second row of unit cells of the plurality of unit cells (figs. 1-3) are linked (figs. 1-3 with 37 and 39).
Regarding Claim 14: Hsu teaches a first row of unit cells of the plurality of unit cells (figs. 1-3) and a second row of unit cells of the plurality of unit cells (figs. 1-3) are pinned (figs. 1-3 with element 90).  
Regarding Claim 15: Hsu teaches a first row of unit cells of the plurality of unit cells (figs. 1-3) and a second row of unit cells of the plurality of unit cells (figs. 1-3) are directly connected (figs. 1-3).

Allowable Subject Matter
Claims 1-8 and 16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-8 and 16-20 are considered to be allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claims 1 and 16. Claim 1 includes a computing device, comprising: a flexible display having a bending portion; and a moveable display support, including: a plurality of attachment points connecting the moveable display support to the back surface at the bending portion of the flexible display; and a plurality of links, wherein in an unbent configuration, the Claims 2-8 are all dependent upon claim 1 and are considered to be allowable at least for the same reasons as claim 1. Claim 16 includes a computing device, comprising: an organic light-emitting diode (OLED) display; and a moveable display support connected to the back surface of the display at a plurality of attachment points, the moveable display support including: a first interlocking element including a first support element extending in a first loop; and a second interlocking element including a second support element extending in a second loop, wherein the first support element extends through the second loop of the second support element such that the first interlocking element and the second interlocking element are linked, wherein, at the first bend radius, a first angle formed between the first support element and the second support element is less than a second angle formed between the first support element and the second support element at the second bend radius in combination with all other elements of the base claim. Claims 17-20 are all dependent upon claim 16 and are considered to be allowable at least for the same reasons as claim 16.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087. The examiner can normally be reached M-F 9a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841